NO. 07-10-00230-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                  AUGUST 10, 2010


                      DAVID EUGENE HAMILTON, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                 NO. 11,394; HONORABLE DAN MIKE BIRD, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, David Eugene Hamilton, filed a notice of appeal challenging his

conviction and sentence. On June 28, 2010, we abated and remanded the case to

allow the filing of a new certification of appellant’s right to appeal. Tex. R. App. P.

25.2(d).   On August 2, appellant filed, rather than a new certification, a motion to

dismiss the appeal. The motion is signed by appellant and his counsel. Tex. R. App. P.

42.2(a). We have delivered no decision on the merits of appellant’s case. We reinstate

the case, dissolve the abatement, and grant appellant’s motion to dismiss. Accordingly,
the appeal is dismissed. No motion for rehearing will be entertained and our mandate

will issue forthwith.




                                                   James T. Campbell
                                                        Justice


Do not publish.




                                         2